DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-13, 19-26, 32-43, 45, and 47-49); with traverse of species (A)(1) (a border sequence that has at least 90% identity to SEQ ID NO: 247); and without traverse for all of species SEQ ID NO: 66 and corresponding SEQ ID NO: 10 (for (B)), SEQ ID NO: 218 (for (C)), SEQ ID NO: 252 (for (D)), Cry1Ca (for (E)), and SEQ ID NO: 265 (for (F)) in the reply filed on 03October2022 is acknowledged.  
The traversal with respect to species grouping (A) is on the ground(s) that species (A)(6)-(A)(16) are encompassed by species (A)(1) due to the recitation of “has at least 90% identity to SEQ ID NO: 247”.1  This is not found persuasive because, as is also explained within the indefiniteness rejections below, it is mathematically not possible to have a sequence that has “90% identity to SEQ ID NO: 247” and even one amino acid difference as compared to the sequence SEQ ID NO: 247 (this is because SEQ ID NO: 247 is only five (5) amino acids long, so one amino acid change results in a sequence that is 80% identical to SEQ ID NO: 247). Because a sequence that is “at least 90% identical to SEQ ID NO: 247” cannot have even one amino acid different from SEQ ID NO: 247, sequences with “at least 90% identity to SEQ ID NO: 247” are effectively those that are identical to (i.e., have 100% identity to) SEQ ID NO: 247 (elected species (A)(1)). It follows that sequences having an amino acid substitution at position 1, 2, 3, 4, and/or 5 of SEQ ID NO: 247 (non-elected species (A)(6)-(A)(16)) are distinct from a sequence that has “at least 90% identity to SEQ ID NO: 247”.   
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claims 50-51 do not have consonance with elected Group I. For clarity of the record, newly presented claims 50-51 likely would have been grouped into Group IV (e.g., with claims 44 and 46) if they had been present within the restricted claims dated 18February2022.

Claims 3, 14-18, 27-31, 44, 46, and 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 3) or group of invention, there being no allowable generic or linking claim at this time. Applicant timely traversed the election requirement of species grouping (A) in the reply filed on 03October2022.

Status of the Claims
The amendments filed 03October2022 are acknowledged. Claims 1-51 are pending. Claims 1-2, 6, 8, 16, 18-19, 23, 26-30, 32, 36, 47-48 are amended, and claims 50-51 are newly presented. Following the restriction requirement mailed 05August2022 and Applicant’s election dated 03October2022, claims 3, 14-18, 27-31, 44, 46, and 50-51 are withdrawn as being directed toward a non-elected group and/or species (rejoinder currently being inappropriate).
Claims 1-2, 4-13, 19-26, 32-43, 45, and 47-49 are examined on the merits herein.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) [US provisional 62/724,276 filed 29August2018] and 35 U.S.C. 365(c) [national stage of PCT/US19/47660 filed 22August2019] is acknowledged. Claims 1-2, 4-13, 19-26, 32-43, 45, and 47-49 have an effective filing date of 29August2018.

Claim Objections
Claims 1-2, 4-13, 19-26 are objected to because of the following informalities:  Claims 1 and 19 refer to a “Cry” toxin and claim 5 refers to a “Cry1 class Bt derived polypeptide” which are abbreviations that must be written in long form and defined at the first use within the claims. An amendment to, for example, “Bacillus thuringiensis (Bt) delta-endotoxin (Cry) [class 1 (Cry1)]” (or a variation thereof) would be remedial (see page 43, lines 16-19 and page 44, lines 18-24 of the specification).    
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) Second ¶
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13, 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, 2, 4, and 21 recite a heterologous “alpha loop region” and claim 19 recites a heterologous “alpha loop region in domain 1” but what structures (i.e., sequences) constitute an “alpha loop region” (including one “in domain 1”) has not been clearly and specifically defined in the claims or specification (such as by a specific stretch of amino acids within a reference amino acid sequence) and these terms do not have a well-recognized meaning in the art. For example, “alpha loop” may mean any loop adjoining an alpha helix to any another secondary structure (alpha helix to another alpha helix or an alpha helix to a beta sheet, for example) or, alternatively, “alpha loop” may just mean a loop between two alpha helices. 
Further, “region” may be defined as meaning just the loop (i.e., the amino acid residues of a particular Cry protein that form a loop secondary structure; as appears to be the use of “region” by, e.g.,  BAUM US Pat. No. 6033874 at Column 9, lines 5-29). Alternatively, the term “region” in this context may be interpreted to mean the loop itself as well as residues immediately adjacent thereto on the N’- and/or C’-terminal ends. 
Without more (e.g., a reference to specific amino acid residues), what Applicant means by “alpha loop region” and “alpha loop region in domain 1” is unclear.  
 
Claims 2 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 2 recites an insecticidal polypeptide that comprises a border consensus sequence with an amino acid sequence that has “at least 90% sequence identity to SEQ ID NO: 247”. However, it is not mathematically possible to have a sequence that has “90% identity to SEQ ID NO: 247” and even one amino acid difference as compared to the sequence SEQ ID NO: 247 (this is because SEQ ID NO: 247 is only five (5) amino acids long, so one amino acid change results in a sequence that is 80% identical to SEQ ID NO: 247). Because a sequence that is “at least 90% identical to SEQ ID NO: 247” cannot have even one amino acid different from SEQ ID NO: 247, sequences with “at least 90% identity to SEQ ID NO: 247” are effectively those that are identical to (i.e., have 100% identity to) SEQ ID NO: 247. It is therefore unclear to reference a polypeptide that has 90% sequence identity to SEQ ID NO: 247 within claim 2. 
For the purposes of examination, claim 2 has been interpreted as reciting an insecticidal polypeptide that comprises a border consensus sequence with 100% identity to SEQ ID NO: 247.

Claims 21 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 21 references the polynucleotide of claim 19 and then recites that it “further comprises” a heterologous polynucleotide encoding the heterologous alpha loop region. Because claim 19 already recites that the polynucleotide encodes a heterologous alpha loop region, it is not clear as written whether claim 21 is simply confirming that the polynucleotide sequence encoding the heterologous alpha loop region is also heterologous (i.e., is a heterologous polynucleotide sequence) or if the use of “further comprises” is meant to add a second heterologous polynucleotide sequence (that is not necessarily present within the subject matter of claim 19).   

 Utility - 35 U.S.C. 101 and 35 U.S.C. 112(a) or (pre-AIA ) First ¶
Claims 47-49 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
These claims are directed toward a DNA construct or transgenic plant comprising a polynucleotide sequence that has at least 95% identity to SEQ ID NO: 10 or that encodes a polypeptide sequence that has at least 95% identity to SEQ ID NO: 66. So, the encompassed polynucleotide sequence may have any 1-94 mismatches (insertions, deletions, substitutions) as compared to SEQ ID NO: 10 and/or encode a sequence that has any 1-31 mismatches (insertions, deletions, substitutions) as compared to SEQ ID NO: 66. For clarity of the record, these claims (unlike the other examined claims) do not state that the encoded polypeptide has insecticidal function or even that the encoded polypeptide is a modified Bt Cry toxin (which may reasonably imply an insecticidal function based on the well-established utility of Bt Cry toxins in the art). This means that non-functional variants (of polypeptides comprising SEQ ID NO: 66 or encoded by SEQ ID NO: 10) are being claimed. 
For further clarity of the record, whether or not functional variants are appropriately described (i.e., those having a sequence with as little as 95% identity to SEQ ID NO: 66 or 10) is addressed separately below. Furthermore, the Office agrees that there is utility for a polypeptide comprising the sequence SEQ ID NO: 66 (i.e., 100% identical to SEQ ID NO: 66) and the polynucleotide encoding it (e.g., a polynucleotide comprising SEQ ID NO: 10) as well as a DNA construct or transgenic plant comprising it. This is because the specification shows insecticidal activity/function of a polypeptide comprising SEQ ID NO: 66, so insecticidal activity/function is taken to be an inherent feature of one such polypeptide even if these claims do not explicitly recite such activity/function; and there is a well-recognized utility for a Bt Cry protein having insecticidal activity/function.
Neither the specification nor the art teach how to use DNA constructs or transgenic plants comprising a polynucleotide that encodes a non-functional polypeptide. In particular, neither the specification nor the art teach how to use a non-functional Cry toxin variant (i.e., there is not a specific and substantial utility for a non-functional polypeptide, the polynucleotides that encode them, or the DNA constructs and transgenic plants comprising such polynucleotides). See MPEP §§ 2164.01(c) and 2107.01-.03.

Claims 47-49 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.




Written Description - 35 USC § 112(a) or (pre-AIA ) First ¶
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 19-26, 32-43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The present claims are very broad. For example, what is claimed is (A) an insecticidal Cry polypeptide, such as any Cry1 polypeptide, (and its encoding polynucleotide as well as uses thereof) that has any change to its alpha loop region, such as any change to its Domain I (DI) alpha loop region, and yet maintains insecticidal function (against any pest) (see claims 1-2, 4-7, 9-13, 19-26, 32-43, 45, 47-49). Even in the context of domain swapping/switching, the present claims encompass any combination of swaps so long as one alpha loop region is moved (see claim 1); in the context of claim 2, so long as the 5-amino acid-sequence SEQ ID NO: 247 is present somewhere in the resulting insecticidal Cry polypeptide (there is no requirement in these claims, for example, that SEQ ID NO: 247 be at the N’-terminus and immediately adjacent to a particular heterologous alpha loop sequence nor that there be a second “border consensus sequence” such as SEQ ID NO: 268 (N’-GQRWG-C’) at the C’-terminus when SEQ ID NO: 247 is at the N’-terminus). For clarity of the record, it is well recognized that Cry toxins comprise many alpha loop regions: for example, DI has seven (7) alpha loop regions. 
What is further claimed is (B) a Cry toxin with a alpha loop region that has any 10% or 5% change in its sequence as compared to SEQ ID NO: 66 (see claims 6 and 32) and/or its encoding nucleic acid sequence SEQ ID NO: 10 (see claims 8 and 36) and, yet, maintains insecticidal function. The claimed species include those having, for example, (i) a deletion of a large subsequence (such as an alpha loop region or domain subsequence) from SEQ ID NO: 66 and/or 10 (e.g., deletion of 63 or about 31 amino acids from SEQ ID NO: 66 and/or deletion of about 189 or about 94 nucleotides from SEQ ID NO: 10) or (ii) a large amount of substitutions (anywhere) within SEQ ID NO: 66 or 10 (including substitutions within just the DI alpha loop 1-2 region or within just the DI alpha loop 6-7 region). 

The present specification describes producing insecticidal Cry toxins via swapping/shuffling whole, intact domains or loop regions (in particular, via swapping at least one, intact alpha loop region of DI with that from a different Cry toxin variant). While Applicant does describe a variety of insecticidal Cry polypeptide species including a variety (at least 23) having an amino acid sequence with at least 90% sequence identity to SEQ ID NO: 66 and those species have a variety of identities between 90% and 100% identity to SEQ ID NO: 662; those species are not “representative” of the presently claimed genus at least because they are not structurally diverse enough (e.g., left graphic) to be “representative” of the structural diversity within the currently claimed genus (represented by the oval boundary in the graphics).  See MPEP § 2163(II)(A)(3)(a)(ii) (citing AbbVie Deutschland GmbH & Co., KG v. Jannsen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014)). 

    PNG
    media_image1.png
    266
    500
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    264
    496
    media_image2.png
    Greyscale

Specifically, the species described by Applicant are all full-length Cry proteins comprising the three (functional) Cry domains (DI, DII, and DIII) including alpha loops 1-7 within D13. Further, in all of the species described by the specification, the sequences at DI alpha loop 1-2 as well as those at alpha loop 6-7 originate from the same backbone/Cry protein variant4. For example, in the IPRS-C18 variant comprising SEQ ID NO: 66 (and encoded by SEQ ID NO: 10)5 the Domain I (“DmI”) alpha loop 1-2 and 6-7 regions both originate from a Cry1Ea polypeptide. In most species of this specification, the DII sequence of the species also originates from the same backbone/Cry protein variant as the DI alpha loop 1-2 and DI alpha loop 6-7 regions (this is only not true for 10 species and those 10 are all described within Table 4: C18, C32, C58, C59, C71, C72, C73, C35, C56, and C74—for all of the species described within the specification at Tables 2-4, 6-7, and 10; the DII, DI alpha loop 1-2, and DI alpha loop 6-7 sequences all originate from the same backbone/Cry protein variant). 

The prior art does not remedy the deficiencies of the specification. In particular, while the prior art teaches species that fall within the present claims (e.g., BAUM US Pat. No. 6033874 as discussed below); the prior art also does not (in combination with the species described by this specification) describe species that are “representative” of the full genus presently being claimed.

In view of the specification and prior art, there is neither a description of a “representative” number of species nor the establishment of ‘a reasonable structure-function correlation’ sufficient for a skilled artisan at the time of filing to reasonably believe Applicant was in possession of the full metes and bounds of the subject matter being claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9-13, 19-26, 32-35, 37-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAUM et al. (US Pat. No. 6033874).
Please note that “alpha loop region” and “alpha loop region in domain 1” language is addressed in an indefiniteness rejection above.
BAUM et al. teach an isolated polynucleotide encoding an insecticidal Cry1C toxin polypeptide with a heterologous Domain 1 alpha loop region characterized by having at least one arginine-to-alanine substitution in the loop region between Domain 1 alpha helices 3 and 46 and, optionally, an additional substitution in the loop region between alpha helices 5 and 77 and/or in the loop region between alpha helices 6 and 78.  [claims 1, 5, 7, 19, 21]. BAUM et al. teach, for example, the insecticidal “Cry1C-R148A K219A” polypeptide with amino acid sequence SEQ ID NO: 59 (also referred to therein as “EG12111”)9. As shown at column 247 of BAUM et al., residues 77-82 of SEQ ID NO: 59 are 100% identical to this application’s SEQ ID NO: 247 (N’-Gln Ile Glu Gln Leu-C’ || N’-QIEQL-C’) and constitute a “border consensus sequence” to the heterologous alpha loop region. [claim 2]. SEQ ID NO: 59 of BAUM et al. therefore has at least 95% sequence identity to a fragment of SEQ ID NO: 66 [claims 32 and 34]. BAUM et al. teach that the alpha loop region(s) of Cry proteins are exposed to solvent10 [claim 4]. BAUM et al. teach DNA constructs or expression cassettes (e.g., vectors), host cells (e.g., bacterial or plant cell such as the monocot corn), and transgenic plants comprising an insecticidal Cry toxin sequence (that is optionally within a DNA construct or expression cassette) such as the EG12111 nucleic acid sequence SEQ ID NO: 58 (which may optionally be operably linked to a regulatory element (e.g., a plant-expressible promoter)).11 [claims 9-13, 20, 22-26, 37-43] BAUM et al. also teach compositions comprising an insecticidal Cry toxin such as EG1211112 [claim 33]. In addition to teaching transgenic plants expressing an insecticidal Cry toxin such as EG1211113, BAUM et al. teach codon optimization for expression within a plant14 [claim 35]. BAUM et al. teach killing an insect via the insect ingesting a transgenic plant which expresses an insecticidal Cry toxin (e.g., EG12111)15 [claim 45].

Conclusion
The following prior art is made of record because, while not relied upon, it is considered pertinent to applicant's disclosure: DEAN & ABDULLAH (US Pre-Grant Pub. No. 2005/0124803 to The Ohio State University Research Foundation, published 09June2005) teach swapping/shuffling one or more Domain II loops of a Cry4Aa protein with those of a Cry4Ba protein so that the Culex insecticidal activity of Cry4Aa is transferred to Cry4Ba.16 DEAN & ABDULLAH also teach polynucleotides encoding such modified, insecticidal Cry proteins, vectors comprising such polynucleotides, and host cells (e.g., plant cells) comprising them.17 It is not presently clear whether the modified, insecticidal Cry proteins of DEAN & ABDULLAH comprise a swapped/shuffled “alpha loop region”.  DEAN & ABDULLAH do reference removing (blocking) a trypsin cleavage site “in the loop area between two alpha helices” (page 13, paragraph 99) of Domain I (per page 15, ¶107 and FIG. 12); but the nature of any remaining insecticidal activity for those particular proteins is not presently clear (see page 14, ¶¶ 107) and trypsin cleavage modification may nonetheless be distinguished from generic loop swapping/shuffling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                         
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reply dated 03October2022 at page 8.
        2 See the ABSS sequence search results with IDs of the format BHL##### in the A_Geneseq file “20221012_115458_us-17-269-314-66.rag” dated 13October2022.
        3 See, e.g., Tables 2-4, 6-7, 10 in the specification as well as FIGs. 1-4, and 7.
        4 See Tables 2-4, 6-7, and 10 of the specification.
        5 See Table 4 at page 70 of the specification.
        6 See Examples 2-6 at Columns 69-76 such as at Example 2 at Column 69, lines 25-33; Column 79, lines 23-33; Tables 7-9 at Column 74 and accompanying discussion thereof.
        7 See Example 11 at Columns 81-82.
        8 See Example 10 at Columns 78-81; as well as claim 1 at column 271 and claim 17 at column 273.
        9 See column 78, lines 37-40; Table 11 at Column 76; Table 13 at Column 79; and claims 5, 11, 13, 15, 16, 19, 24, 33, 35, 41, and 49 at columns 271-276.
        10 Column 41, lines 2-4.
        11 Claims 21, 24-37, 41-46 at Columns 273-274.
        12 Claims 7-14 at Columns 271-272.
        13 See claim 37 at Colum 274.
        14 Section 4.10.4 at Columns 56-61.
        15 Column 8, lines 5-12.
        16 See Example 1 spanning pages 9-16, such as at Page 9, ¶ 82 and pages 12-13 at ¶¶ 96-99. See also claim 1 at page 37.
        17 See claims 1, 17-19, 23-25 at pages 37-38.